t c memo united_states tax_court jonathan harris petitioner v commissioner of internal revenue respondent docket no filed date jonathan harris pro_se frederick j lockhart jr for respondent memorandum opinion laro judge this case is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 as supplemented petitioner did not file a federal_income_tax section references are to the applicable versions of the continued return for or respondent prepared a form 4549a income_tax examination changes and issued to petitioner a notice_of_deficiency dated date that determined the following deficiencies in petitioner’s federal_income_tax and additions to tax_year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure see below see below dollar_figure see below dollar_figure with regard to the sec_6651 addition_to_tax for each year the note marked by the stated that the amount of the addition_to_tax cannot be determined at this time but an addition_to_tax of percent will be imposed for each month or fraction thereof of nonpayment up to percent based on the liability shown on this report petitioner while residing in wheat ridge colorado timely petitioned this court in his petition petitioner denies being a subject liable to tax and argues among other things that he has by his actions relinquished his subject status of u s citizenship and that this court lacks jurisdiction to decide the case continued internal_revenue_code rule references are to the tax_court rules_of_practice and procedure respondent filed a motion to dismiss the case for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 the motion was calendared for a hearing at a date session of the court in denver colorado petitioner failed to appear when the case was called rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the petitioning taxpayer alleges to have been committed by the commissioner in the determination of any deficiency addition_to_tax or penalty in dispute rule b further requires that the petition shall contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 123_tc_213 78_tc_646 any issue not raised in the pleadings is deemed to be conceded see rule b funk v commissioner supra pincite further the failure of a party to plead or otherwise proceed as provided in the court’s rules may be grounds for the court to hold such party in default either on the motion of another party or on the initiative of the court see rule a meeker v commissioner tcmemo_2005_146 ward v commissioner tcmemo_2002_147 the court also may dismiss a case and enter a decision against a taxpayer for the failure properly to prosecute or to comply with the rules of this court see rule b meeker v commissioner supra ward v commissioner supra we agree with respondent that petitioner has failed to state a claim upon which relief can be granted see funk v commissioner supra pincite meeker v commissioner supra petitioner has failed to present the court with a petition containing clear and concise assignments of error that petitioner alleges the commissioner has committed in the determination of the deficiency or the additions related thereto petitioner has likewise failed to include in his petition clear and concise statements of the facts on which he bases his assignments of error petitioner’s petition contains only the type of frivolous arguments that have been repeatedly made and rejected by this and other courts see eg funk v commissioner supra the petition neither conforms to this court’s rules_of_practice and procedure nor states a claim upon which relief can be based due to the absence from the petition of specific justiciable allegations of error and of supporting facts this court shall grant respondent’s motion see id in respondent’s motion respondent also asks the court to impose a penalty on petitioner under sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir we find that petitioner has advanced frivolous and groundless statements contentions and arguments we further find that petitioner has instituted this proceeding primarily for delay under the circumstances presented we shall impose on petitioner a penalty in the amount of dollar_figure to reflect the foregoing an appropriate order of dismissal and decision will be entered for respondent
